Title: From George Washington to Major General Israel Putnam, 14 June 1779
From: Washington, George
To: Putnam, Israel


        
          Dr Sir
          Smith’s [Clove, N.Y.] June 14th 1779
        
        As I am just setting out for West point where I may remain for two or three days, You will take the command of the Troops in this Camp till my return. I have published this in orders and you will receive from the Adjutant General the disposition I have made for opposing the Enemy in case they should move against the post at west point.

All I have to request at present is, that you will have a meeting with the General Officers as is therein mentioned & as soon as possible and fix upon the Signals necessary for our Government in case of Action. The matter must not be delayed. I am Dr sir with great regard Yr Most Obed. sert
        
          G.W.
        
      